Relator was arrested for selling whiskey in Fannin County, in violation of the local option law. Appellant applied to the Honorable James Q. Chenoweth, Judge of the County Court of Fannin County, for a writ of habeas corpus, for the purpose of being discharged from arrest, contending that the local option election in Fannin County was void:
1. That the Commissioners' Court had no right to order the election when it was ordered. This contention is settled against relator, not only by the statute, but by the opinion in Ex Parte Segars, 32 Tex.Crim. Rep..
2. Because writs of election were not issued to the presiding officers of the various election districts in the county. It is not denied but that the election was held at each voting precinct, that the election was without fraud; nor that it was fair and just and honest. Elections being held at all of the precincts of the county, the fact that the writs were not delivered to the officers should not vitiate the election. The law does not provide that the election shall be void unless such writs are issued to the officers.
3. That the officers of some of the boxes began to count the vote before the polls were closed, and continued to count the votes until the close of the polls. The statute provides that the votes shall be counted after the polls have closed, but this is not an inhibition against counting the votes before its close. We can see no merit in this proposition.
4. It is not necessary to enter a petition of the qualified voters for an election upon the minutes of the Commissioners' Court.
5. That the election was void because the order of election directed that the election should he held at the regular voting places; that this was not done after said order was made; that the Commissioners' Court discontinued one of the voting boxes or election precincts, and created three new voting boxes or election precincts, the election having been held at the voting boxes as so changed and created. The fact is, after *Page 80 
the election was ordered, the Valley Creek voting box was discontinued, and Ector, Windom and Lanius were created in its stead. This was done at the regular term of the Commissioners' Court for that year. The Commissioner's Court had a right to make the change. There is no pretense but that the election was held at the new voting precinct.
6. The Commissioners' Court did not count the polls, but did add up the tally sheets, and declare the result. This is sufficient, especially in the absence of any evidence tending to show that the result was not as declared by the court.
The judgment is affirmed.
Affirmed.